department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division number release date date date uil legend company dear this is in response to your letter dated date in which you requested certain rulings with respect to sec_4945 and sec_117 of the internal_revenue_code code background you have been recognized as an organization exempt under sec_501 of the code and are classified as a private_foundation within the meaning of sec_509 you operate a scholarship program for the children of the company’s current full-time u s employees you have operated your scholarship program for several decades and have received prior approval of your grant making program multiple times over the years as you have made material changes to your scholarship program you are currently seeking to make material changes to the applicant pool and award amounts provided under the scholarship program you are making six material changes a expand the group of eligible applicants to include children of active full-time permanent employees of company and or its subsidiaries in its controlled_group worldwide b amend the definition of eligible employees to those in job grade or below or comparable compensation bands c expand the list of higher education institutions which recipients may attend to include recognized and accredited post-secondary educational institutions as described under sec_170 both within the u s and outside the u s d add a further division in your applicant pool such that four pools exist along the axes of two and four year institutions and u s and non-u s applicants from which you will choose no more than percent of each pool e decrease the maximum annual number of awards from for four-year institutions and for two-year institutions to a total of awards and reduce the annual award amount from dollar_figure a year to dollar_figure a year f these are the only changes that will be made to your program your program will continue to limit the overall number of recipients to percent or whichever is smaller no component of the u s or non-u s program will be used to recruit or retain employees of company and once granted the awards may not be rescinded if the recipient’s parent ceases to be employed with company recipients will continue to be selected by an independent committee where no committee members are directors officers or employees of company the recipients must show the proper records indicating that they are attending a recognized institution the recipients continue to be determined on the basis of overall academic achievement leadership and civic involvement finally recipients remain free to choose their own course of study without influence from you or company with regard to educational institutions outside the u s attended by award recipients your process will include verifying that any non-u s institution which recipients may attend is nationally recognized or is recognized by the country’s ministry of education and is described in sec_170 and performing a reasonable search of publicly available information specifically the relevant ofac lists and un security council's lists to determine that the institution is not involved in activities relating to terrorism terrorist financing or any other form of terrorist support rulings requested the grant-making procedures as amended and described meet the requirements of sec_4945 and that scholarships granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 grants awarded under these procedures are eligible for the exclusion from income provided by sec_117 to the extent such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 law sec_117 of the code provides that gross_income does not include any amount received as a qualified_scholarship by an individual who is a candidate_for_a_degree at an educational_organization described in sec_170 a ii sec_117 of the code defines qualified_scholarship to mean any amount received by an individual as a scholarship or fellowship_grant to the extent the individual establishes that in accordance with the conditions of the grant such amount was used for qualified_tuition_and_related_expenses it also defines qualified_tuition_and_related_expenses as tuition and fees required for the enrollment or attendance of a student at an educational_organization described in sec_170 and fees books supplies and equipment required for courses of instruction at such an educational_organization sec_4945 of the code defines a taxable_expenditure as any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which would be subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 sec_53_4945-4 of the income_tax regulations regulations provides that a grant for study is not a taxable_expenditure only if the grant is awarded on an objective and nondiscriminatory basis the grant is made pursuant to a procedure approved in advance by the commissioner and it is demonstrated to the satisfaction of the commissioner that the grant constitutes a scholarship which is excluded from gross_income under sec_117 and is to be utilized for study at an educational_institution described in sec_170 sec_53_4945-4 of the regulations states that the group from which grantees are chosen must be sufficiently broad so that the giving of grants to members of such group would be considered to fulfill a purpose described in sec_170 thus ordinarily the group must be sufficiently large to constitute a charitable_class sec_53_4945-4 of the regulations provides that the approval procedures do not contemplate specific approval of particular grant programs but instead one-time approval of a system of standards procedures and follow-up designed to result in grants which meet the requirements of sec_4945 thus such approval shall apply to a subsequent grant program as long as the procedures under which it is conducted do not differ materially from those described in the request to the commissioner revproc_76_47 1976_2_cb_670 sets forth guidelines for determining whether a grant made by a private_foundation under an employer-related program to a child of an employee is a scholarship that meets the provisions of sec_117 of the code as that section read before the enactment of the tax_reform_act_of_1986 if a private foundation's program satisfies the conditions set forth in sections dollar_figure through dollar_figure of revproc_76_47 and meets the percentage_test described in sec_4 the service will assume that a grant meets the provisions of sec_117 as that section read before the enactment of the tax_reform_act_of_1986 analysis as a general_rule distributions to individuals for the purpose of study travel or other similar purposes from a private_foundation are taxable_expenditures sec_4945 if such distributions qualify as a scholarship under sec_117 however and are distributed pursuant to an objective and nondiscriminatory plan that is preapproved by the commissioner such grants will not be taxed under sec_4945 sec_4945 here based on the representations that the program’s procedures in awarding grants will continue to comply with sections dollar_figure through dollar_figure of revproc_76_47 and the information submitted an award under the proposed program would qualify as a scholarship under sec_117 to the extent that it is used for qualified_tuition_and_related_expenses as defined in sec_117 the scholarship program and all subsequent amendments submitted to the internal_revenue_service has been previously approved by the commissioner you intend to keep all of the previously approved scholarship program procedures including an external selection committee that is unrelated to company the basis by which applicants will be judged and the record keeping requirements for recipients you have represented that the above changes are the only changes requiring the approval of the commissioner see sec_53_4945-4 the first two changes listed provide for an increase to the applicant pool from u s employees to worldwide employees this change furthers the plan’s charitable purpose by increasing the number of applicants sec_53_4945-4 while you are expanding the list of eligible institutions to include institutions outside of the u s you have committed to ensuring that each institution is described in sec_170 sec_53_4945-4 additionally the number of recipients remains sufficiently large to not create private benefit concerns and sufficiently small to not create a form of compensation revproc_76_47 supra finally the remaining changes are not part of the criteria for approval by the commissioner under sec_4945 and therefore do not prevent your plan from obtaining such approval rulings the grant-making procedures as amended and described meet the requirements of sec_4945 and scholarships granted in accordance with such procedures will not constitute taxable expenditures’ within the meaning of sec_4945 grants awarded under these procedures are eligible for the exciusion from income provided by sec_117 to the extent such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald shoemaker manager exempt_organizations technical group enclosure notice
